But the Coukt, {nem. con.) permitted the evidence to be given for the purpose of showing the means by which the defendant accomplished the seduction; and the defendant took a bill of exceptions. See Starkie on Ev. part 4, p. 1309, 1310; Peake’s L. E. 355; and Elliot v. Nicklin, 5 Price, 641.
The defendant’s counsel then prayed the Court to instruct the jury that this action upon the case would not lie, and that the action had been misconceived.
But the Court {nem. con.) refused, saying that they might move it in arrest of judgment, if it were a substantial objection. (See 1 Chitty, Pl. 138 ; 2 Ib. 265, 315, 271, 422; 3 Starkie on Ev. 1307, 1308, Am. Ed. note 1; Bennet v. Alcott, 2 T. R. 167; Woodward v. Walton, 2 N. R. 476; Macfadzen v. Olivant, 6 East, 387; Parker v. Elliot, Gilmer, 33, and S. C. 6 Munf. 587.)
The defendant took his second bill of exceptions.
Verdict for plaintiff $2,000. There was no motion made in arrest of judgment, nor any writ of error issued.